United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald H. Tonkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-796
Issued: July 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2007 appellant filed a timely appeal from a November 13, 2006 merit
decision of the Office of Workers’ Compensation Programs that affirmed the denial of her
emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit decision.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an emotional condition in the performance of duty.
FACTUAL HISTORY
On September 18, 2002 appellant, then a 59-year-old information receptionist, filed an
occupational disease claim alleging that she developed an emotional condition in the

performance of duty.1 Appellant stated that she experienced an “emotional reaction due to
employment injury,” and noted that she first became aware of her injury on June 13, 2002 and
first related it to her employment on June 27, 2002. She explained: “I was under such pain and
discomfort since the injury that I began to get frustrated, aggravated and depressed to think that I
would be revisiting the same feelings I once had during the original injury.” Appellant
experienced stress and frustration with the employing establishment’s processing of her prior
workers’ compensation claim. She stated: “I have been again denied life’s pleasures and the
ability to actively participate in all normal physical” activities. The employing establishment
reviewed the claim on July 12, 2004 and advised that appellant stopped work on June 6, 2002.
On May 6, 2005 the Office requested additional evidence concerning appellant’s claim.
By decision dated September 28, 2005, the Office denied appellant’s claim on the
grounds that she did not establish a compensable employment factor.
On October 20, 2005 appellant requested an oral hearing and submitted an April 26, 1996
statement about her job stress. She alleged that after injuring herself on the job, she dealt with
both physical pain from her injury as well as harassment from her supervisors, both “mentally
and verbally.” Appellant asserted that “their form of light duty” included isolating her from
other employees and that this caused her to experience “serious problems with my nerve
system.” She reported that she was not able to sleep at night and experienced a loss of appetite.
Appellant also stated that Dr. Charles K. Speller, an orthopedic surgeon, who was treating her for
her physical symptoms, noted her tremendous stress. She contended that the employing
establishment provided faulty information in connection with her other workers’ compensation
claims.
In an April 25, 1996 treatment note, Dr. Robert J. Bacon, Jr., a Board-certified urologist,
reported that appellant was diagnosed with major depression. Appellant also provided an
April 25, 1996 prescription for Valium from Dr. Bacon. In an August 27, 1996 report,
Dr. Speller, an orthopedic surgeon, noted that appellant experienced symptoms of pain and
numbness in her right hand. He reported: “There is no significant improvement in [appellant’s]
condition and she seems to continue to be under a lot of stress.” In an August 13, 1996 treatment
note, Pat Thompson, Ph.D., an employing establishment psychologist, indicated that appellant
sought counseling through the Employee Assistance Program.
Dr. Thompson noted:
“[Appellant] states she has experienced stress and states she has sought and been involved in
treatment outside the [employing establishment] for stress. [She] appears to have made some
improvements at this point.”
An oral hearing was conducted on August 29, 2006. Appellant testified that she
experienced job stress. She explained that she experienced stress when, while performing
1

Appellant had previously filed a traumatic injury claim, file number 162038319, which was accepted for right
hand contusion. In the course of her treatment for that injury, appellant’s physician requested authorization to refer
her for treatment for an emotional condition. In an August 13, 2002 letter sent in connection with claim number
162038319, the Office denied authorization for such a referral, as her claim had not been accepted for an emotional
condition. It requested that she provide additional information concerning any potential emotional condition she
may have developed in the performance of duty.

2

kitchen work, she was required to go in the freezer, a task which caused her to have breathing
difficulties. Appellant claimed that she dreaded this assignment because every time she was
assigned to work in the freezer, she had to be rushed to the emergency room. She stated that this
caused her to develop depression. Appellant testified:
“The things I went through on my job like never been sick before. They were
putting me in the area that I knew I had to work and I was suffering with knee
pains and stuff, wasn’t getting any help. Every time I filed a claim … [the
employing establishment] rejects it. So I mean I just went through a lot of stress.”
Appellant also testified that pain from her physical injuries was an additional cause of her
depression. She also experienced stress over the employing establishment’s decision to
terminate her employment. Appellant noted that she experienced additional stress and
depression over financial difficulties following her termination. Her friend, Leon Foster, also
testified regarding her characterization of her emotional state.
Following the hearing, appellant submitted an April 25, 1996 treatment note from
Dr. Thompson, who reiterated that appellant attended counseling through the Employee
Assistance Program.
The employing establishment responded to appellant’s testimony. Willie Turner, a
workers’ compensation program manager, asserted that appellant’s physicians had found her
capable of performing the duties of an information receptionist and did not mention a possible
emotional condition. In an October 6, 2006 statement Barbara Marshall, appellant’s former
supervisor, stated that she was not made aware of undue stress caused by appellant’s work or any
physician’s report regarding stress.
By decision dated November 13, 2006, the hearing representative affirmed the
September 28, 2005 denial of appellant’s emotional condition claim on the grounds that
appellant did not establish a compensable factor of employment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his/her regular or specially assigned duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.2 On the other hand, the disability is not covered where it results from such
factors as an employee’s fear of a reduction-in-force or his/her frustration from not being
permitted to work in a particular environment or to hold a particular position.3
2

5 U.S.C. §§ 8101-8193.

3

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).

3

A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.4 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.5
In cases involving emotional conditions, the Board has held that when working
conditions are alleged as factors in causing a condition or disability the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and which are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.7
ANALYSIS
The Board finds that appellant has not met her burden of proof in establishing that she
developed an emotional condition in the performance of duty. The record reflects that appellant
was diagnosed with depression. Appellant related her depression to several sources: general job
stress, stress from being asked to perform tasks in a freezer, harassment from supervisors,
frustration over the filing of her other workers’ compensation claims, her termination and pain
from a previous employment injury.
Appellant’s general allegations of job stress are insufficient to establish a compensable
employment factor. She cited only one specific example, the employing establishment’s
requirement that she perform tasks including going in the freezer. The Board has held that stress
or anxiety over an employee’s normal or specially assigned work duties may constitute a
compensable factor of employment.8 However, in the present case, appellant has not provided
sufficient information to establish a compensable employment factor. She alleged that working
in the freezer was detrimental to her physical health and that she was rushed to the emergency
room each time she was assigned to work in the freezer. However, she did not submit sufficient
evidence to corroborate her allegation. Moreover, appellant did not fully explain what her duties
were regarding the freezer, the dates she performed these duties, whether she was required to
work there for extended periods of time on whether she was assigned to the freezer at all during
her tenure as an information receptionist. As noted, she bears the burden of proving that she
4

Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

Id.

8

See supra notes 2, 3.

4

developed an emotional condition as a result of a compensable employment factor. This burden
includes the submission of detailed factual evidence and explanation concerning the incidents or
assignments she believes constituted a compensable employment factor.9 Appellant has
presented only vague allegations of general job stress and stress from being assigned to work in
the freezer. She has not submitted sufficient evidence to establish these allegations as
compensable factors.10
Appellant asserted that her supervisors mentally and verbally harassed her. To the extent
that disputes and incidents alleged as constituting harassment and discrimination by supervisors
are established as occurring and arising from appellant’s performance of her regular duties, these
could constitute employment factors.11 However, for harassment or discrimination to give rise to
a compensable disability under the Act, there must be evidence that harassment or discrimination
did in fact occur. Mere perceptions of harassment or discrimination are not compensable under
the Act.12 Appellant alleged that supervisors made statements that she believed constituted
harassment and discrimination, but she provided no corroborating evidence, such as witness
statements, to establish that the statements actually were made or that the actions actually
occurred.13 Appellant has not established her allegations of harassment.
Appellant also stated that she experienced stress due to the employing establishment’s
handling of her other workers’ compensation claims. The Board finds that these allegations
relate to administrative or personnel matters, which are unrelated to the employee’s regular or
specially assigned work duties and do not fall within the coverage of the Act.14 The Board has
held that the processing of compensation claims bears no relation to day-to-day or specially
assigned duties. Although the handling of a compensation claim is generally related to the
employment, it is an administrative function of the employer and not a duty of the employee and
not compensable absent evidence of error or abuse by the employer.15 The Board has also found
that an administrative or personnel matter may be considered to be an employment factor where
the evidence discloses error or abuse on the part of the employing establishment. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.16 Appellant asserted that the employing
establishment denied her claims and submitted faulty information to the Office. The employing
establishment denied these allegations and appellant did not provide evidence of incorrect
9

See supra note 5.

10

See, e.g. George Tseko, 40 ECAB 948 (1989).

11

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

13

See William P. George, 43 ECAB 1159, 1167 (1992).

14

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate,
41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
15

David C. Lindsey, Jr., 56 ECAB ___ (Docket No. 04-1828, issued January 19, 2005).

16

See Richard J. Dube, 42 ECAB 916, 920 (1991).

5

information passed on to the Office or incidents in which Mr. Turner, the workers’ compensation
specialist who allegedly “denied” appellant’s claims, refused to file a claim on her behalf.
Appellant has not submitted sufficient evidence to establish that the employing establishment
committed error or abuse with respect to her previous workers’ compensation claims. The Board
finds that appellant has not established a compensable employment factor under the Act with
respect to these administrative matters.
Appellant asserts that she became depressed due to the termination of her employment.
However, the Board has held that frustration from not being permitted to work in a particular
environment or hold a particular position is not compensable under the Act.17 The employing
establishment stated that appellant’s physicians had indicated that she was capable of performing
full duty. The Board finds that appellant’s reaction to her separation from the employing
establishment is considered self-generated in that it results from her frustration in not being
permitted to work in a particular environment or to hold a particular position.18 As noted, an
administrative or personnel matter may be a compensable employment factor only when a
claimant establishes error or abuse on the part of the employing establishment.19 Appellant has
not presented evidence showing that the employing establishment erred or acted unreasonably
with regard to her termination. Accordingly, the Board finds that the circumstances of
appellant’s separation from the employing establishment are not a compensable employment
factor.
Finally, appellant alleged chronic pain from her employment injury as a source of stress
and depression. On appeal, appellant cited Arnold A. Alley, for the proposition that chronic pain
from an employment injury constitutes a compensable factor of employment. In Alley, the Board
held that the employee did establish a compensable factor of employment, namely, chronic pain
resulting from an employment injury, but did not establish that he developed an emotional
condition due to his chronic pain because he did not show causal relationship between his
chronic pain and the diagnosed emotional condition.20 While appellant correctly asserts that
chronic pain from an employment injury maybe a compensable factor of employment. She has
not submitted any medical evidence showing that she has chronic pain due to her employment
injury. Accordingly, the Board finds that she has not established chronic pain as a compensable
employment factor.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
developed an emotional condition in the performance of duty.

17

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

18

Tanya A. Gaines, 44 ECAB 923, 934-35 (1993).

19

See supra note 16.

20

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the November 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: July 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

